Citation Nr: 0214542	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  93-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a temporary total disability rating for 
treatment of service connected right ankle disability during 
VA hospitalization in August and September 1989.

(The issues of entitlement to increased evaluations for 
residuals of fracture, L2 and L3, chronic low back pain, 
wedging L1 and L2, mild degenerative changes of L4-5, 
limitation of motion, soft tissue fibrosis, currently 
evaluated as 50 percent disabling, and residuals of right 
ankle injury, currently evaluated as 10 percent disabling, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and G.D.P.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal which began with a December 1988 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

When the appeal was first before the Board in October 1994, 
it was remanded for further procedural and evidentiary 
development, resulting in the resolution of some of the 
issues as well as in raising new issues.

In January 1998, the Board issued a decision that:  
determined that clear and unmistakable error was shown in the 
April 20, 1978, rating decision, rating the service-connected 
low back disability as only 10 percent disabling; determined 
that clear and unmistakable error had not been established in 
the February 22, 1980, rating decision, pertaining to special 
monthly compensation for anatomical loss of a creative organ; 
granted a 40 percent evaluation for fracture residuals of the 
first and second lumbar vertebrae effective from September 
27, 1988, along with an additional 10 percent evaluation for 
demonstrable vertebral deformity; denied a rating in excess 
of 40 percent for fracture residuals of the first and second 
lumbar vertebrae, but granted an additional 10 percent for 
demonstrable vertebral deformity; granted a 10 percent rating 
for residuals of a right ankle injury; denied a temporary 
total disability rating for treatment of service- connected 
right ankle disability during VA hospitalization in August 
and September 1989, beyond that which had already been 
awarded; and remanded the issue of entitlement to service 
connection for other residuals of the inservice rappelling 
injury.  

The appellant appealed to the Court.  The issue of clear and 
unmistakable error in the February 22, 1980, rating decision, 
pertaining to special monthly compensation for anatomical 
loss of a creative organ was the subject of a settlement, and 
in December 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") granted the 
Joint Motion to Dismiss the veteran's appeal with respect to 
that issue.

In October 2001, the Court issued an Order which vacated that 
part of the January 1998 Board decision that denied:  a 
rating greater than 40 percent for residuals of fractures of 
the first and second vertebrae of the lumbar spine; a rating 
greater than 10 percent for residuals of a right ankle 
injury; and a temporary total rating for treatment of a 
service connected right ankle disability during VA 
hospitalization in August and September 1989.  Those issues 
were remanded to the Board.

The Board's current decision is limited to those issues that 
were the subject of the Court's order.  Issues that were 
granted or remanded in the January 1998 Board decision, and 
that were not addressed in the Court's order, are not 
properly before the Board at this time.

The Board is undertaking additional development with respect 
to the issues of entitlement to increased evaluations for 
residuals of fracture, L2 and L3, chronic low back pain, 
wedging L1 and L2, mild degenerative changes of L4-5, 
limitation of motion, soft tissue fibrosis, and residuals of 
right ankle injury.  This development is pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing those issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for a 
temporary total disability rating for treatment of service 
connected right ankle disability during VA hospitalization in 
August and September 1989.

2.  The veteran was awarded a temporary total disability 
rating for VA hospitalization from August 14 through 
September 1989 for treatment of service connected 
disabilities on the basis of the length of the 
hospitalization; the date of hospital discharge was September 
9, 1989, and the treatment did not include right ankle 
surgery or immobilization of the right ankle with a cast.


CONCLUSION OF LAW

The criteria for temporary total disability rating for 
treatment of service-connected right ankle disability, beyond 
that which has already been awarded, have not been met.  38 
C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pointed out in the Joint Motion for Remand, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the January 
1998 Board decision of the laws and regulations governing her 
claim.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate her claim.  In April 
2002, the VA sent the veteran a letter requesting additional 
evidence or arguments with respect to the claims on appeal.  
The veteran submitted additional argument in December 2001, 
February 2002, and May 2002, however she did not address the 
present issue.  The veteran has not referenced any available 
evidence that might aid her claim or that might be pertinent 
to the basis for the denial of this claim.  Absent the 
identity of additional records to obtain, VA was not 
obligated to inform the veteran who would obtain them.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In August and September 1989, the veteran was hospitalized by 
VA for physical therapy for reconditioning of her spine.  
During the hospitalization, she also complained of right foot 
pain.  No definite pathology was found on orthopedic 
evaluation, but she did have decreased pain with physical 
therapy and taping of the foot.  The diagnosis was chronic 
right ankle pain, secondary to right collateral ligament 
strain with chronic pain and possible sympathetic reflex 
dystrophy.

At the time, the veteran was service connected for residuals 
of the right ankle injury.  In a January 1990 rating 
decision, pursuant to 38 C.F.R. § 4.29, the RO granted the 
veteran a temporary total disability rating on the basis of 
the length of VA hospitalization for treatment of her 
service-connected disabilities in August/September 1989.

The RO then developed the issue for appeal following the 
veteran's timely Notice of Disagreement to the January 1990 
rating.

The record shows that in a January 1990 rating decision, the 
RO awarded the veteran a temporary total disability rating 
for VA hospitalization in August and September 1989 for 
treatment of her service-connected disabilities under 38 
C.F.R. § 4.29 on the basis of the length of the 
hospitalization, 21 days are more.  That award cannot be 
duplicated for the same period of hospitalization.

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  Total ratings under 38 
C.F.R. § 4.30 will be assigned under this section if 
treatment of a service-connected disability resulted in: 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals, or 
immobilization by cast, without surgery, of one major joint 
or more.

In this case, there was no surgical treatment of the service- 
connected right ankle and although the right ankle was taped, 
it was not immobilized with a cast.  For these reasons, the 
Board affirms the RO's decision, denying the veteran a 
temporary total disability rating for the right ankle under 
either 38 C.F.R. § 4.29 or § 4.30.



ORDER

A temporary total disability rating for treatment of service- 
connected right ankle disability during VA hospitalization in 
August and September 1989, beyond that which has already been 
awarded, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

